DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered. Claims 1, 3-9, 21, and 22 are pending. 
Response to Arguments
In view of Applicant's amendments and/or newly presented claims, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Furthermore, regarding Applicant’s argument that Fujino and Hartman fail to teach wherein the ear panels are formed of a different material than the superior portion (see at least pages 6-8 of Applicant’s Remarks), the Examiner respectfully disagrees. As discussed below, Fujino teaches wherein each side panel (47) is formed of a single mesh layer, which is structurally and at least partially materially different from the three-layer material of the superior portion (12). The Examiner notes that the claims do not require the material of the side panels to differ from each of the three material layers of the first material, and paragraph 0043 of the instant specification further describes wherein the porous material of the ear portions “may be comprised of the same elastomeric material as is used for the interior material layer 208 and exterior material layer 202 of the mask material 200.”
See updated rejections below.
Claim Objections
Claims 1, 21, and 22 are objected to because of the following informalities: “at least a portion of the one or more panels is constructed of a first material” should read “wherein at least a portion of the one or more panels is constructed of a first material.” Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “a longitudinal mid-line” should read “a longitudinal mid-line of the cooling assembly,” to enhance clarity.
Claim 8 is objected to because of the following informalities: “one or more location” should read “one or more locations” or “at least one location.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the absorbent material layer is comprised of superabsorbent fibers.” The limitation is indefinite, as it is unclear what is included or excluded by the limitation “superabsorbent fibers,” and how the superabsorbent fibers differ from “regular” absorbent fibers. It is unclear what degree of absorbency is considered “superabsorbent” vs. merely “absorbent.” As such, the metes and bounds of the claim limitation cannot be readily ascertained. The Examiner notes that while the specification provides examples of superabsorbent fibers such as a cross-linked terpolymer, it is unclear whether the claimed superabsorbent fibers include other material possibilities as well. For purposes of examination, the Examiner will interpret the limitation as including absorbent fibers.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 8 (regarding claim 5, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (herein Fujino)(US Patent No. 5,630,230) in view of Hartman (US Patent No. 1,569,181).
Regarding claim 1, Fujino discloses a cooling assembly (41, see Figs. 2 and 4; column 1, line 39 – column 2, line 17; and column 4, lines 27-37), comprising: 
one or more panels affixed together to form a superior portion (12) of the cooling assembly, at least a portion of the one or more panels is constructed of a first material (material forming three-layer fabric member 12), the first material comprising an exterior material layer (21), an interior material layer (22), and an absorbent material layer (23) maintained between the exterior material layer and the interior material layer (see Fig. 2; column 2, lines 38- column 3, lines 50; and column 4, lines 27-37), wherein the superior portion of the cooling assembly is configured to at least partially cover a head area of a user when the cooling assembly is worn (see Fig. 4 and column 4, lines 27-37);
a left side panel (left 47) comprising a plurality of left side openings (openings formed by mesh material of side panel 47, see Fig. 4 and column 4, lines 27-37); and 
a right side panel (right 47) comprising a plurality of right side openings (openings formed by mesh material of side panel 47, see Fig. 4 and column 4, lines 27-37), each of the left ear panel and the right ear panel being constructed of a second material (mesh material as described in column 4, lines 27-37), wherein the first material is different than the second material (see Figs. 2 and 4; column 2, lines 38- column 3, lines 50; and column 4, lines 27-37; each side panel 47 is formed of a single mesh layer 47, which is structurally and at least partially materially different from the three-layer material of the superior portion 12; the Examiner notes that claim 1 does not require the material of the side panels to differ from each of the three material layers of the first material, and paragraph 0043 of the instant specification further describes wherein the porous material of the ear portions “may be comprised of the same elastomeric material as is used for the interior material layer 208 and exterior material layer 202 of the mask material 200”), and wherein each of the plurality of right side openings and the plurality of left side openings extend through the second material (see Fig. 4 and column 4, lines 27-37, the mesh openings extend through the mesh material).
Fujino substantially discloses the invention as claimed above but fails to explicitly disclose wherein the left and right side panels are left and right ear panels (i.e., reasonably related to or configured to cover a wearer’s ears), and such that the plurality of left and right side openings are left and right ear openings. 
However, Fujino further teaches wherein the cooling assembly may be used as an inner cap of a helmet used for sports and work applications (see column 4, lines 20-27).
Furthermore, Hartman teaches a cooling sports cap/helmet (see Figs. 1-5) having a superior portion (10) for covering at least a portion of a head area of a wearer (see Figs. 1-2 and page 1, lines 42-90), and left and right side panels (12) which also form ear panels for covering the wearer’s ears (see page 1, lines 42-55 and 91-112), each of the ear panels including a plurality of ear openings (21, 22) so as to protect the wearer’s ears from bumps and localized pressure, while facilitating ventilation and sound reception through the plurality of ear openings (see page 1, lines 1-49 and page 1, line 91 – page 2, line 18).
Therefore, based on Hartman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fujino’s left and right side panels to further extend down to cover the wearer’s ears and form left and right ear panels, and such that the plurality of left and right side openings would form left and right ear openings, as doing so would protect the wearer’s ears from bumps and localized pressure, while facilitating ventilation and sound reception through the plurality of ear openings.

Regarding claim 4, Fujino and Hartman together teach the limitations of claim 1, as discussed above.
Hartman further teaches wherein the cooling assembly includes a neck panel (15) extending from a posterior portion of the cooling assembly (see Fig. 1 and page 1, lines 42-55), so as to provide protection for the wearer’s neck and to further allow for distribution of localized pressure evenly over the head of the wearer (see page 1, lines 1-90).
Therefore, based on Hartman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fujino’s cooling assembly to further include a neck panel extending from a posterior portion of the cooling assembly; as doing so would provide protection for the wearer’s neck and further allow for distribution of localized pressure evenly over the head of the wearer.

	Regarding claim 5, the modified cooling assembly of Fujino (i.e., Fujino in view of Hartman) is further disclosed wherein the absorbent material layer (23 of Fujino) is comprised of superabsorbent fibers (see column 2, line 66 – column 3, line 36; Fujino discloses wherein the absorbent layer 23 is made of a non-woven fabric comprising fibers that allow for water absorption of 5 to 8 times the empty weight of the non-woven fabric, and is therefore superabsorbent inasmuch as claimed, see rejection under 35 USC 112 above).


Regarding claim 8, the modified cooling assembly of Fujino (i.e., Fujino in view of Hartman) is further disclosed wherein the exterior material layer (21 of Fujino) and the interior material layer (22 of Fujino) are bonded together (at least indirectly via absorbent middle layer 23) at one or more locations (along tape 24 of Fujino) on the cooling assembly (see Figs. 2 and 4 and column 3, lines 42-50 of Fujino, note that claim 8 does not specify a chemical or adhesive bond, and the hem/stitching of tape 24 binds and holds the exterior and interior layers together; see definitions 1 and 4 of “bond” via Merriam-Webster: “something that binds or restrains”; “a uniting or binding element or force”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujino and Hartman, as applied to claim 1 above, in view of Smith et al. (herein Smith)(US Patent No. 1,039,605).
Regarding claim 3, Fujino and Hartman together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the cooling assembly further comprises a separate vent panel, extending along a longitudinal mid-line, from an anterior portion of the cooling assembly to a posterior portion of the cooling assembly, wherein the vent panel comprises a plurality of apertures.
However, Smith teaches a cooling headworn assembly (see Figs. 1-4) having a main head-covering portion (1) and a separate vent panel (6), extending along a longitudinal mid-line, from an anterior portion of the cooling assembly to a posterior portion of the cooling assembly (see Figs. 1-4, vent panel 6 extends along a longitudinal mid-line of the hat from a top anterior/front portion to a top posterior/back portion), wherein the vent panel comprises a plurality of apertures (apertures of mesh 6, see Figs. 1-4 and page 1, line 75 – page 2, line 13); so as to facilitate free circulation of air and thorough ventilation of the area above the wearer’s head (see page 1, line 75 – page 2, line 13).
Therefore, based on Smith’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fujino’s cooling assembly to further include a separate vent panel, extending along a longitudinal mid-line, from an anterior portion of the cooling assembly to a posterior portion of the cooling assembly, wherein the vent panel comprises a plurality of apertures; as doing so would enhance free circulation of air and thorough ventilation of the area above the wearer’s head.

Claims 6-7, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fujino and Hartman, as applied to claim 5 above, in view of Technical Absorbents (see attached).
	Regarding claims 6-7, Fujino and Hartman together teach the limitations of claim 5, as discussed above, but fail to further teach wherein the superabsorbent fibers are comprised of a cross-linked terpolymer, and wherein the cross-linked terpolymer is produced by polymerizing acrylic acid, methyl acrylate, and sodium hydroxide in water. Instead, Fujino teaches a non-woven fabric that may generally comprise synthetic fibers such as polyester, acrylic resin (see column 2, line 66 – column 3, line 28). 
	However, Technical Absorbents teaches a superabsorbent fiber material for forming absorbent fabrics such as non-woven fabrics (see “SAF” section of “SAF” page, attached), wherein the superabsorbent fibers are comprised of a cross-linked terpolymer, and wherein the cross-linked terpolymer is produced by polymerizing acrylic acid, methyl acrylate, and sodium hydroxide in water (see “Manufacturing” and “Chemistry” pages, attached; see also paragraph 0036 of the instant specification, which lists “Super Absorbent Fibre (SAF®) produced by Technical Absorbents Limited” as an example of the claimed material), as such a material provides extremely high rates of saline and water uptake, can be provided in a wide range of highly absorbent grades, and has excellent retention, low shedding, and high resistance to melting (see “SAF” and “Useful Facts” sections of “SAF” page, attached).
	Therefore, based on Technical Absorbents’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fujino’s non-woven fiber material to comprise a cross-linked terpolymer produced by polymerizing acrylic acid, methyl acrylate, and sodium hydroxide in water; as such a material provides extremely high rates of saline and water uptake, can be provided in a wide range of highly absorbent grades, and has excellent retention, low shedding, and high resistance to melting.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujino and Hartman, as applied to claim 8 above, in view of Aerts (US PG Pub 2002/0151239).
Regarding claim 9, Fujino and Hartman together teach the limitations of claim 8, as discussed above, but fail to further teach wherein the exterior material layer is bonded to the interior material layer using an ester polyurethane adhesive film. Instead, as discussed above, Fujino teaches wherein the exterior, interior, and absorbent layers are bonded together by stitching.
However, Aerts teaches a seamless garment having interfacing surfaces joined by an adhesive layer made from an ester polyurethane adhesive film, as such a material provides elastomeric and thermoplastic properties, as well as high resistance to moisture and perspiration; and providing the adhesive in the form of a film also allows for enhanced consistency and resistance to delamination and fraying (see paragraphs 0001, 0030-0034, 0039, 0064). Furthermore, providing a seamless construction as opposed to a stitched construction would enhance wearer comfort and reduce bulk and expense (see paragraphs 0063-0065).
Therefore, based on Aerts’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fujino’s exterior, interior, and absorbent layers to be bonded together using an ester polyurethane adhesive film, instead of by stitching; as providing a seamless construction would enhance wearer comfort and reduce bulk and expense; an ester polyurethane adhesive material would provide elastomeric and thermoplastic properties, as well as high resistance to moisture and perspiration; and providing the adhesive in the form of a film would allow for enhanced consistency and resistance to delamination and fraying.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino in view of Hartman, further in view of Oates (US PG Pub 2011/0145977).
Regarding claim 21, Fujino discloses a cooling assembly (41, see Figs. 2 and 4; column 1, line 39 – column 2, line 17; and column 4, lines 27-37), comprising: 
one or more panels affixed together to form a superior portion (12) of the cooling assembly, at least a portion of the one or more panels comprising an exterior material layer (21), an interior material layer (22), and an absorbent material layer (23) maintained between the exterior material layer and the interior material layer (see Fig. 2; column 2, lines 38- column 3, lines 50; and column 4, lines 27-37), wherein the superior portion of the cooling assembly is configured to at least partially cover a head area of a user when the cooling assembly is worn (see Fig. 4 and column 4, lines 27-37);
a left side panel (left 47) comprising a plurality of left side openings (openings formed by mesh material of side panel 47) that extend through the left side panel (see Fig. 4 and column 4, lines 27-37); and 
a right side panel (right 47) comprising a plurality of right side openings (openings formed by mesh material of side panel 47) that extend through the right side panel (see Fig. 4 and column 4, lines 27-37).
Fujino substantially discloses the invention as claimed above but fails to explicitly disclose wherein the left and right side panels are left and right ear panels (i.e., reasonably related to or configured to cover a wearer’s ears), and such that the plurality of left and right side openings are left and right ear openings. 
However, Fujino further teaches wherein the cooling assembly may be used as an inner cap of a helmet used for sports and work applications (see column 4, lines 20-27).
Furthermore, Hartman teaches a cooling sports cap/helmet (see Figs. 1-5) having a superior portion (10) for covering at least a portion of a head area of a wearer (see Figs. 1-2 and page 1, lines 42-90), and left and right side panels (12) which also form ear panels for covering the wearer’s ears (see page 1, lines 42-55 and 91-112), each of the ear panels including a plurality of ear openings (21, 22) so as to protect the wearer’s ears from bumps and localized pressure, while facilitating ventilation and sound reception through the plurality of ear openings (see page 1, lines 1-49 and page 1, line 91 – page 2, line 18).
Therefore, based on Hartman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fujino’s left and right side panels to further extend down to cover the wearer’s ears and form left and right ear panels, and such that the plurality of left and right side openings would form left and right ear openings, as doing so would protect the wearer’s ears from bumps and localized pressure, while facilitating ventilation and sound reception through the plurality of ear openings.
Fujino further discloses wherein the cooling assembly includes an eye opening structure (brim 42, which defines a bottom opening of the headwear configured to frame the wearer’s face and eyes from above, and is therefore an eye opening structure inasmuch as claimed) coupled to the superior portion of the cooling assembly (see Fig. 4), the eye opening structure comprising a member that defines a superior boundary of an eye opening (see Fig. 4; as explained above, brim 42 defines a superior boundary of a bottom opening/eye opening of the headwear, inasmuch as claimed). Fujino further discloses wherein the eye opening structure is made of a synthetic resin (see column 4, lines 28-38) but fails to explicitly disclose wherein the synthetic resin is rigid.
However, Oates teaches a headworn assembly (1) having a superior portion (100) and an eye opening structure (brim 200), wherein the eye opening structure is made of a synthetic resin (i.e., plastic) and is rigid (see paragraph 0036), so as to allow the eye opening structure to hold a consistent shape for shading the wearer’s eyes (see paragraph 0036).
Therefore, based on Oates’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically provided Fujino’s synthetic resin as a rigid synthetic resin, as doing so would allow the eye opening structure to hold a consistent shape for shading the wearer’s eyes.

Regarding claim 22, Fujino discloses a cooling assembly (41, see Figs. 2 and 4; column 1, line 39 – column 2, line 17; and column 4, lines 27-37), comprising: 
one or more panels affixed together to form a superior portion (12) of the cooling assembly, at least a portion of the one or more panels is constructed of a first material (material forming three-layer fabric member 12), the first material comprising an exterior material layer (21), an interior material layer (22), and an absorbent material layer (23) maintained between the exterior material layer and the interior material layer (see Fig. 2; column 2, lines 38- column 3, lines 50; and column 4, lines 27-37), wherein the superior portion of the cooling assembly is configured to at least partially cover a head area of a user when the cooling assembly is worn (see Fig. 4 and column 4, lines 27-37);
a left side panel (left 47) comprising a plurality of left side openings (openings formed by mesh material of side panel 47, see Fig. 4 and column 4, lines 27-37); and 
a right side panel (right 47) comprising a plurality of right side openings (openings formed by mesh material of side panel 47, see Fig. 4 and column 4, lines 27-37), each of the left ear panel and the right ear panel being constructed of a second material (mesh material as described in column 4, lines 27-37), wherein the first material is different than the second material (see Figs. 2 and 4; column 2, lines 38- column 3, lines 50; and column 4, lines 27-37; each side panel 47 is formed of a single mesh layer 47, which is structurally and at least partially materially different from the three-layer material of the superior portion 12; the Examiner notes that claim 22 does not require the material of the side panels to differ from each of the three material layers of the first material, and paragraph 0043 of the instant specification further describes wherein the porous material of the ear portions “may be comprised of the same elastomeric material as is used for the interior material layer 208 and exterior material layer 202 of the mask material 200”), and wherein each of the plurality of right side openings and the plurality of left side openings extend through the second material (see Fig. 4 and column 4, lines 27-37, the mesh openings extend through the mesh material).
Fujino substantially discloses the invention as claimed above but fails to explicitly disclose wherein the left and right side panels are left and right ear panels (i.e., reasonably related to or configured to cover a wearer’s ears), and such that the plurality of left and right side openings are left and right ear openings. 
However, Fujino further teaches wherein the cooling assembly may be used as an inner cap of a helmet used for sports and work applications (see column 4, lines 20-27).
Furthermore, Hartman teaches a cooling sports cap/helmet (see Figs. 1-5) having a superior portion (10) for covering at least a portion of a head area of a wearer (see Figs. 1-2 and page 1, lines 42-90), and left and right side panels (12) which also form ear panels for covering the wearer’s ears (see page 1, lines 42-55 and 91-112), each of the ear panels including a plurality of ear openings (21, 22) so as to protect the wearer’s ears from bumps and localized pressure, while facilitating ventilation and sound reception through the plurality of ear openings (see page 1, lines 1-49 and page 1, line 91 – page 2, line 18).
Therefore, based on Hartman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fujino’s left and right side panels to further extend down to cover the wearer’s ears and form left and right ear panels, and such that the plurality of left and right side openings would form left and right ear openings, as doing so would protect the wearer’s ears from bumps and localized pressure, while facilitating ventilation and sound reception through the plurality of ear openings.
Fujino further discloses wherein the cooling assembly includes an eye opening structure (brim 42, which defines a bottom opening of the headwear configured to frame the wearer’s face and eyes from above, and is therefore an eye opening structure inasmuch as claimed) coupled to the superior portion of the cooling assembly (see Fig. 4), the eye opening structure comprising a member that defines a superior boundary of an eye opening (see Fig. 4; as explained above, brim 42 defines a superior boundary of a bottom opening/ eye opening of the headwear, inasmuch as claimed). Fujino further discloses wherein the eye opening structure is made of a synthetic resin (see column 4, lines 28-38) but fails to explicitly disclose wherein the synthetic resin is rigid.
However, Oates teaches a headworn assembly (1) having a superior portion (100) and an eye opening structure (brim 200), wherein the eye opening structure is made of a synthetic resin (i.e., plastic) and is rigid (see paragraph 0036), so as to allow the eye opening structure to hold a consistent shape for shading the wearer’s eyes (see paragraph 0036).
Therefore, based on Oates’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically provided Fujino’s synthetic resin as a rigid synthetic resin, as doing so would allow the eye opening structure to hold a consistent shape for shading the wearer’s eyes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732